People v Dennis (2018 NY Slip Op 00959)





People v Dennis


2018 NY Slip Op 00959


Decided on February 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


11 KA 17-01489

[*1]THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,
vVENUS DENNIS AND LACINAN KONATE, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR APPELLANT.
FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SARA A. GOLDFARB OF COUNSEL), FOR DEFENDANT-RESPONDENT VENUS DENNIS. 

	Appeal from a supplemental decision of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), dated November 6, 2015. The supplemental decision, among other things, adjudged that the People failed to produce sufficient evidence to the grand jury that a witness was a peace officer. 
It is hereby ORDERED that said appeal is unanimously dismissed
(see Kuhn v Kuhn , 129 AD2d 967, 967 [4th Dept 1987]).
Entered: February 9, 2018
Mark W. Bennett
Clerk of the Court